Citation Nr: 1533259	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a higher evaluation for multiple skin lesions, including, but not limited to, two basal cell carcinomas from his left ear and back, evaluated as noncompensable prior to September 14, 2009 and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from July 1976 to December 1981, July 1985 to September 1989 and October 1989 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was subsequently transferred to the RO in St. Petersburg.

In May 2015 the Veteran and his spouse testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for dermatitis, eczema, and Grover's disease have been raised by the record in a statement made in February 2012 and received by the Board in March 2012 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his skin disability is more severe than the currently assigned evaluation.  The Veteran claims that he has multiple skin problems that extend all over this body.  The Veteran appears to be service-connected for multiple skin lesions, to include to his back and ear.  In recent years, the RO appears to have narrowed the Veteran's service-connected skin problem to include only problems with the skin on his back and ear.  A review of the August 1996 RO decision indicates that the RO granted service connection for the Veteran's multiple skin lesion, including two basal cell carcinomas from his left ear and back.  The RO based its decision on the July 1996 VA examination.  The July 1996 examiner noted that he was a diver since 1981 and has had multiple keratosis frozen and burned from the skin of his face and neck.  In 1991, one basal cell was removed from his left ear and in 1996 one from his back.  The examiner diagnosed the Veteran with a history of multiple skin lesions, including two basal cell carcinomas removed or otherwise excised.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is in effect for multiple skin lesions but not limited to the skin lesions on the back and ear.  As this is the case, the Veteran has not received an examination for his multiple skin lesions since July 1996.  Although he received a VA examination in January 2010, the examination focused only on skin problems with his back and ear.  In addition, the Veteran reported that he has received several surgeries as a result of skin lesions and basal cell carcinoma since the January 2010 examination.  For these reasons, a new VA examination is necessary.  

The Board acknowledges the Veteran's request not to have his case remanded to the RO, but after reviewing the file, the Board finds that a new VA examination that considered all of his skin lesions and basal cell carcinoma is required in order to properly rate the disability.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit any treatment records for his skin disabilities that are not currently of record, including any recent treatment from Village Dermatology & Cosmetic Surgery, LLC.

Request the Veteran to submit a VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs for all private treatment for his skin disabilities.

Request all recent VA treatment records and associate them with the claims file.  

2.  After the above has been completed, schedule the Veteran for a VA Scars and Skin examination that address all skin lesions and residuals of skin lesions, to include basal cell carcinoma.  The claims folder must be reviewed in conjunction with the examination.  After conducting any appropriate and required testing, the examiner must describe in detail the current signs, symptoms, and manifestations of his skin disabilities and specifically all skin lesions, basal cell carcinoma and associated scars from treatment.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner must address the characteristics of disfigurement associated with scars of the head, face and neck.  If disfigurement is noted, the examiner must specify in what way the scar is considered such.  The examiner should also take photographs of the Veteran's skin disabilities and associate them with the claims file.

The examiner should specifically comment on whether the Veteran's Efudex treatment would be considered comparable to systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.
3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

